Citation Nr: 1219873	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability. 

2.  Entitlement to service connection for hearing loss of the left ear.

3.  Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Houston, Texas.  The Veteran was afforded an August 2008 RO hearing and a June 2010 Travel Board hearing before the undersigned.  Transcripts from both hearings are associated with claims folder.  

In November 2010, the Board vacated its September 2010 decision and granted the Veteran's petitions to reopen for new and material evidence.  The underlying claims for service connection were remanded for additional development.  They are currently on appeal.  

A review of the Virtual VA paperless claims processing system does not show any pertinent documents that are not currently associated with the claims folder.  

The issue of service connection for leaf ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's low back disability is related to service.  

2.  The Veteran has not demonstrated current hearing loss for his right ear.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

2.  The criteria for service connection for hearing loss in the right ear are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for a low back disability, this is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in June 2004, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

In April 2006, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  While this letter was furnished after the issuance of the appealed rating decision, the appeal was subsequently readjudicated in a Statement of the Case issued in March 2007.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  VA has fulfilled its duty to notify.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided an adequate VA audiology examination in January 2011 with respect to his claimed right ear hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The January 2011 VA examination report reflects development in substantial compliance with the November 2010 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
 
The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).  At the June 2010 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received for his claimed low back and hearing loss disabilities.  In November 2010, the Board remanded the claims to further assist the Veteran in obtaining outstanding medical records and furnishing an updated VA examination.  The duties imposed by Bryant were thereby met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may also be established on a presumptive basis for certain disabilities, including arthritis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). 

Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

(i) Low back disability

Service treatment records reflect several instances of treatment for back pain.  The Veteran initially sought treatment in January 1979 after he injured his back while changing a tire.  He was assessed as having low back pain at L4 and L5 without radiculopathy.  In October and November 1979, he again sought treatment for low back pain.  He was assessed as having muscle spasms.  Service treatment records from March and July 1980 reflect similar low back complaints.  In his medical history questionnaire for separation, the Veteran reported having recurrent low back pain.  However, no lumbar spine abnormalities were noted upon clinical evaluation.  

In April 1981, the Veteran had a VA back examination.  He reported developing low back pain sometime in 1978 or 1979 after changing a truck tire.  Subsequently, he had intermittent low back pain during lifting activities.  He currently had occasional low back discomfort.  Clinical examination was within normal limits.  

VA treatment records from July 1984 showed that the Veteran complained of low back pain.  It was associated with prolonged standing.  X-rays showed straightening and L5-S1 narrowing.  He again sought attention for low back muscle spasms in September 1984.  Clinical examination of the spine was normal.  He was assessed as having lumbar back strain.  

In September 1984, the Veteran denied having recurrent low back pain in an enlistment examination for the Army Reserves.  Accordingly, no lumbar spine abnormalities were noted during clinical examination. 

VA treatment records, dated in January 1986, showed that the Veteran complained of chronic neck and low back pain starting the prior month.  Clinical examination showed that his lumbar spine was tender.  

In June 2004 VA treatment records, the Veteran continued to complain about low back pain.  He gave a history of having a herniated disc sometime in 1987 or 1988 while working at the Post Office.  He described it as a blunt injury while lifting mail.  He also cited an in-service back injury while changing a tire.  

In June 2005, the Veteran reported that he initially injured his back during service while changing a tire.  

VA treatment records from June 2005 noted that X-rays of the low back confirmed degenerative joint disease.  In August 2005, the Veteran gave a history of low back pain beginning in service after changing a tire.  He also reported that he reinjured his back during civilian employment at the Post Office.  Currently, the pain worsened on motion and he avoided exertional activities.  VA treatment records through 2007 include complaints of continuing low back pain.  

At the August 2008 RO hearing, the Veteran stated that he initially had back pain while on duty at Fort Polk, Louisiana.  He had had back problems since then.  Currently, he had back pain triggered by prolonged sitting, bending, and lifting.  

At the June 2010 Travel Board hearing, the Veteran explained that he injured his back in-service while lifting a large truck tire.  He immediately sought medical attention for back strain and had three days off.  He recalled that in 1983 he was recommended for physical therapy upon his complaints of back pain at separation, but did not complete it.  Currently, he understood his diagnosis to be a herniated disc at L5 and sought VA treatment for it.  His wife reported that she had known him for eight years and ever since she met him, he had back problems.  He also stated that he denied having a back problem at his 1984 Reserves entrance examination because he wanted a job from the Reserves.  He also described his 1986 back injury at the post office.  He recalled that his back went out while lifting mail packages. 

The Veteran underwent a January 2011 VA examination.  The examiner summarized a history of the Veteran initially injuring his back while changing a tire and having several additional episodes of back pain during service.  He also noted additional treatment following service in 1984 and 1985 and a post service back injury in 1987.  The Veteran again sought VA treatment for low back pain in 2004.   Currently, he had intermittent pain and stiffness in the lumbar area.  Clinical examination showed unspecified painful motion.  X-rays confirmed degenerative changes.  

The examiner diagnosed degenerative disc disease of the lumbar spine with mild to moderate central canal stenosis.  He opined the current diagnosis was less likely related to service.  He explained that the Veteran was asymptomatic at separation through 1984 and had a postservice back injury in 1987 where a herniated disc was observed.  He believed the Veteran had an aggravation of the 1987 back injury.  He stated that degenerative disc disease is associated with genetics and the aging process.  

The Veteran asserts that his current low back disability is related to service.  As an initial matter, he is competent to report instances and recollections of back pain.  Jandreau, supra.  His reports of back pain during service and shortly after service are documented in service treatment records and VA treatment records.  Although the Veteran denied having recurrent back pain in a September 1984 medical history questionnaire, he sought VA treatment for back pain in July and September 1984.  At the June 2010 hearing, he stated that he denied a history of back pain to facilitate his entrance into the Reserves.  In sum, the Board finds the Veteran generally credible in his reports of back pain episodes that began in service.  

The evidence weighing against the claim includes reports of a post service back injury sometime in 1987 and the January 2011 VA examiner's medical opinion.  Unfortunately, the medical records for the post service back injury are unavailable.   The Veteran describes it as occurring after lifting a mail bag.  Upon examination, he was informed that he had a herniated disc.  See June 2010 Travel Board hearing.  The Board considers this evidence probative to show a post service injury, but not determinative of an etiology for the current low back disability.  Jandreau, supra.

The Board has carefully considered the January 2011 VA examiner's opinion.  He concluded the Veteran was asymptomatic from 1981 to 1984.  However, the record indicates the Veteran complained about back pain shortly after separation.  See April 1981 VA examination.  The examiner opined that the current lumbar degenerative disc disease is related to the 1987 injury, aging process, and genetics.  He characterized the 1987 injury as an aggravation of the in-service back injury, which would suggest the in-service back injury was of significance.  He did not detail how the in-service back injury and complaints of back pain during service were unrelated to the current diagnosis.  For these reasons, the Board considers the January 2011 VA medical opinion to have limited probative value.  See Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).

In summary, the Veteran initially injured his back during service while he was changing a tire for a large vehicle.  He then subsequently sought treatment for back pain on several instances during the remainder of his service, shortly after separation, and intermittently in 1984 and 1986.  He had a post service trauma to his back sometime in 1987.  He is currently treated for degenerative disc disease of the lumbar spine.  As previously noted, the January 2011 VA medical opinion is of limited probative value.  

The Board considers the Veteran's credible reports of back pain symptoms beginning in service to be in relative equipoise with the evidence weighing against the claim.  Service connection for a low back disability is granted.  

(ii) Right ear hearing loss

The determination of whether a Veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385. 

VA treatment records, dated in August 2004, reflected that the Veteran complained of left ear hearing loss for many years.  Indeed, upon clinical examination, the examiner assessed normal hearing in the right ear and profound sensorineural hearing loss in the left ear.  Similar clinical findings were made in September 2005.  

At the August 2008 RO hearing, the Veteran described having hearing loss in his left ear, but not in his right ear.  At the June 2010 Travel Board hearing, the Veteran reported that he had noise exposure during service.  Currently, he had hearing loss in both ears with the left being worse than the right.  

The Veteran underwent audiometry testing in January 2011.  The test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
15

On Maryland CNC speech discrimination testing, he had 100 percent speech discrimination in his right ear and no speech discrimination in his left ear.  The examiner assessed normal hearing in the right ear and normal right middle ear function. 

In summary, the evidence does not show right ear hearing loss that meets the VA criteria for recognition of a hearing loss disability.  38 C.F.R. § 3.385.  The claim for service connection for right ear hearing loss is denied due to lack of a current disability.  38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309, 3.385.


ORDER

Service connection for a low back disability is granted.  

Service connection for a right ear hearing loss is denied.  


REMAND

The Veteran has claimed entitlement to service connection for a left ear disability.  A VA audiological examination was conducted in January 2011.  The examiner performed audiological testing which confirmed that the Veteran essentially had no hearing acuity in his left ear.  The examiner provided a negative medical opinion.  She noted that the Veteran had moderate to severe hearing loss at entrance into service and it was unchanged at separation.  

The Board notes that since left ear hearing loss was demonstrated at entrance into service the presumption of soundness does not apply.  38 C.F.R. § 3.304(b).  However, review of the entrance and separation audiograms below shows that a slight increase in left ear hearing loss occurred at all five tested frequencies.  Thus, the issue of aggravation of left ear hearing loss is raised.  38 C.F.R. § 3.306.

The Veteran's December 1977 entrance audiogram showed the following: 




HERTZ



500
1000
2000
3000
4000
LEFT
55
55
60
70
65

The Veteran's December 1980 separation audiogram showed the following: 




HERTZ



500
1000
2000
3000
4000
LEFT
65
65
65
85
75

It is not clear whether the January 2011 examiner considered the possibility of an aggravation as suggested by the entrance and separation audiograms.  An addendum opinion that explicitly addresses whether an aggravation occurred is necessary.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.306.     

Accordingly, the case is REMANDED for the following action:

1.  Contact the January 2011 VA audiologist for an addendum opinion.  If she is unavailable, contact another state licensed audiologist.  The claims folder and a copy of this remand must be made available to the examiner, who should indicate receipt and review.  

The examiner is asked to provide an opinion as to whether the slight threshold shift in the Veteran's left ear hearing acuity in his December 1977 and December 1980 audiograms represents an increase in disability (aggravation).  If the examiner does not find that the slight threshold shift represents an increase in left ear hearing loss, he or she should provide a detailed explanation for such a finding.     

If the examiner finds that an aggravation occurred, he or she should state whether there is clear and unmistakable evidence that the aggravation is due to the natural progress of the disability.  The examiner is advised that clear and unmistakable evidence is considered evidence that is undebatable. 

If there is not clear and unmistakable evidence that the threshold shift in left ear hearing acuity is due to the natural progress of the disability, the examiner should describe the baseline disability at entrance into service in January 1978.  

The examiner should provide reasons for the opinions. 

If the requested medical opinion cannot be given, the examiner should state the reason why and whether additional evidence would permit the necessary opinions to be rendered.

2.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


